Citation Nr: 0211805	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  99-18 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date, prior to June 26, 1998, 
for the grant of service connection for a cyst on the right 
hip.  

2.  Evaluation of a cyst on the right hip, currently 
evaluated as 10 percent disabling.  

3.  Evaluation of a scar in the sacrococcygeal area, 
perirectal abscess, currently rated as noncompensable .  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The veteran had active service from August 1974 to August 
1977.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In correspondence received in June 2002, the veteran stated 
that he desired to withdraw his claim of entitlement to an 
increased evaluation for a left mandible scar.  Therefore, 
the issue is considered withdrawn.  38 C.F.R. § 20.204 
(2001).  

The veteran was afforded a travel board hearing before the 
undersigned member of the Board in June 2002.  A transcript 
of the hearing has been associated with the claims folder.  
The Board notes that additional evidence was received in June 
2002.  Recently, the Secretary of VA promulgated regulations 
eliminating the concept of either the need for waiver or the 
right to waiver.  67 Fed. Reg. 3,099 (January 23, 2002) (to 
be codified as amended at 38 C. F. R. § 20.19.9).  The Board 
has considered the additional evidence.  


FINDINGS OF FACT

1.  Service connection for a skin disorder, boils, was denied 
in a June 1978 rating decision.  The veteran did not appeal. 

2.  In December 1982, the RO notified the veteran that his 
application for entitlement to service connection or a cyst 
on the right buttocks and a perianal cyst was incomplete.  He 
did not respond within one year.  

3.  The veteran filed a petition to reopen his claim of 
entitlement to service connection for cysts on June 26, 1998.  

4.  The effective date of service connection for cysts is 
controlled by the date of receipt of the petition to reopen 
the claim of entitlement to service connection for cysts, 
June 26, 1998.  

5.  A sacrococcygeal scar, perianal abscess, is tender and 
painful.  

6.  A symptomatic right hip cyst is tender and painful.  


CONCLUSIONS OF LAW

1.  The 1978 decision denying service connection for boils is 
final.  The 1982 petition to reopen a claim for service 
connection for cysts was incomplete and abandoned.  38 
U.S.C.A. §§ 5103, 7105 (West 1991 & Supp. 2001).  

2.  The effective date of service connection for a right hip 
cyst is the date of receipt of a claim following an 
incomplete application or abandonment June 26, 1998.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001).

3.  The criteria to warrant assignment of an evaluation in 
excess of 10 percent, for a right hip cyst have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).  

4.  Sacrococcygeal cyst is 10 percent disabling.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the October 1998 and April 1999 rating decisions of the 
reasons and bases for the denial of his claims.  He was 
further notified of this information in the July 1999 
statement of the case.  The Board concludes that the 
discussions in the October 1998 and April 1999 rating 
decisions and in the statement of the case, which were all 
sent to the veteran, informed him of the information and 
evidence needed to substantiate the claims.  In addition, by 
letter dated in July 2002, the veteran was advised of the 
procedures by which to submit additional evidence.  These 
actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, __ Vet.App. __, __ No. 01-997, slip 
op. At 6-7(June 19, 2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 

2001) (to be codified as amended at 38 C.F.R. § 3.159 
(2001)).  The veteran has not identified any available 
unobtained evidence that might aid his claims.  The Board 
notes that the veteran was afforded an opportunity to present 
evidence and argument in support of his claims, and did so 
before the undersigned member of the Board in June 2002.  
There are VA examinations and opinions of record, to include 
a VA examination report dated in December 1998, as well as 
private opinions, and private treatment records.  38 C.F.R. 
§ 3.326(b).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  



Criteria

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).

The rating criteria for evaluating scar disabilities is set 
forth in 38 C.F.R. § 4.118.  For scars other than those on 
the face, not due to burns, and not poorly nourished with 
ulceration, the only two potentially applicable codes are 
Diagnostic Codes 7804 and 7805.  According to Diagnostic Code 
7804, a 10 percent rating is prescribed for scars, 
superficial, tender and painful on objective demonstration.  
A note to that Diagnostic Code indicates that the 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on the tip of finger or toe, and 
the rating may exceed the amputation value for the limited 
involvement. Under Diagnostic Code 7805, other scars are to 
be rated on limitation of function of part affected.

Under 38 C.F.R. § 4.118, Diagnostic Codes 7806, a 
noncompensable rating is warranted where a skin disorder is 
productive of slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating is warranted if there is exfoliation, 
exudation, or itching, if involving an exposed surface or an 
extensive area.  A 30 percent rating is warranted if there is 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the disorder is 
exceptionally repugnant.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (2001).  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
such determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).

The effective date of an evaluation and award of compensation 
based on direct service connection is the day following 
separation from active service or the date entitlement arose 
if the claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  
38 C.F.R. 3.400(b) (2) (2001).

Factual Background

By rating decision dated in June 1978, the RO denied service 
connection for residuals of a carbuncle on the right thigh, 
claimed as a boil.  A well-healed scar on the right hip was 
noted.  The veteran was notified of the decision by letter 
dated in June 1978.  The veteran did not appeal.  

In June 1981, the veteran filed a claim of entitlement to 
service connection for a cyst on the right side and a cyst on 
the left buttock.  By letter dated in December 1982, the RO 
notified the veteran that his claims were incomplete and 
advised him of the evidence necessary to complete his 
application.  He did not respond within one year.  

In a claim received on June 26, 1998, the veteran indicated 
he was seeking entitlement to service connection for 
recurring cysts/abscesses.  

On VA examination in December 1998 the veteran reported a 
history of having a right hip cyst that had swollen, and had 
been lanced and cored out in 1974 during service.  He stated 
that the cyst had swelled again in 1984.  He described it as 
leaking and bubbling up fluid.  He stated that he frequently 
squeezed pus out of the cyst and that it was painful, at 
times.  The report of examination notes that the last lancing 
was in 1986.  He reported that any hard contact with the cyst 
might exacerbate the symptoms.  A history of a recurrent 
problem with a cyst over his right sacrococcygeal area 
beginning in 1977 was noted.  He reported that he had had it 
lanced on two occasions.  Problems with recurrent pain and 
drainage were noted.  He related that in 1981, the cyst had 
become infected requiring a three-day hospitalization and 
surgery.  

Physical examination revealed a 1-cm divot over the right 
greater trochanter.  The examiner noted that white pus could 
be obtained.  The examiner reported that superior to the 
divot, beneath the skin, it felt hard and slightly tender.  
No sign of infection was noted.  There was no warmth.  The 
diagnoses were pilonidal cyst, right hip, currently 
symptomatic but not infected, well-healed scar, 
sacrococcygeal area, secondary to pilonidal cyst surgery.  

By rating decision dated in April 1999, the RO granted 
service connection for a cyst of the right hip and assigned a 
10 percent evaluation, from June 26, 1998 and granted service 
connection for a scar in the sacrococcygeal area, perirectal 
abscess.  

In a June 1999 notice of disagreement, the veteran stated 
that he had filed a claim for service connection for a cyst 
in 1992.  He indicated that he was seeking an effective date 
in 1992.  He stated that the cyst was active, painful, and 
drained all of the time.  

Private medical records received in June 2002 show that the 
veteran was treated for abscesses.  An April 1998 record of 
treatment notes that he had swelling and induration in the 
lower part of his perirectal area.  The examiner reported 
that there was purulent, somewhat bloody drainage coming from 
the rectum.  It was noted to be tender to touch.  The 
impression was perirectal abscess.  Physical examination of 
the perianal region in May 1998 revealed a small abscess that 
was opened and draining.  No evidence of fistula or any other 
defect was noted.  A May 1998 return to work slip reflects 
that the veteran unable to work on May 1, 1998.  Another 
return to work slip notes that he was unable to work from 
June 9, 1998 to June 10, 1998 due to an abscess.  A June 1998 
record of treatment reflects that that he had a 
perianal/perirectal abscess drained.  A July 1998 letter 
notes that he had had to leave work early on a Friday due to 
pain in his right thigh.  The letter notes that he returned 
to work the following Monday.  Another July 1998 letter notes 
that he had been treated for multiple abscesses.  Records 
dated in June 1998 note complaints of right hip pain and 
swelling for four to five days.  A perirectal abscess was 
noted to have been surgically drained in 1998.  

Records associated with his employment received in June 2002, 
show that the veteran missed work on occasion.  A May 1999 
document reflects that he missed work due to an infected cyst 
on his right thigh.  Another record notes that he was off 
from work for one day due to drainage from a cyst on the 
right side.  A July 1998 record of treatment notes that he 
was treated for multiple abscesses and had been unable to 
work from July 7 to July 9 due to the abscesses.  The 
diagnosis in August 1999 was cysts of thigh.  


Analysis

I.  Effective date-service connection

The veteran has appealed the effective date of the award of 
service connection for cysts.  The effective date of any 
award is based upon a variety of factors, including the dates 
of claim and the finality of prior decisions.  38 U.S.C.A. 
§ 5110 (West 1991).

Initially, the Board finds that the veteran's claims of 
entitlement to service connection for cysts/boils were denied 
by rating decision dated in June 1978.  That decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

In 1982, the veteran filed a petition to reopen the claim of 
entitlement to service connection for cysts.  No evidence in 
support of the claim was submitted.  Therefore, the AOJ had 
no jurisdiction to address the matter.  However, the AOJ did 
inform the veteran of what he had to do.  If a veteran 
submits an incomplete application for VA benefits, the VA is 
required to notify the claimant of any evidence necessary to 
complete the application.  38 U.S.C.A. § 5103 (West Supp. 
2001); 38 C.F.R. § 3.158 (2001).  If the VA requests 
evidence, but such evidence is not furnished within one year 
of the notification, the claim is deemed abandoned, and no 
benefits may be paid or furnished based upon the application.  
After the expiration of the one-year period, further action 
will not be taken unless a new claim is received.  38 
U.S.C.A. §§ 5101, 5103 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.158.  By letter dated in December 1982, the RO notified the 
veteran that his application was incomplete and of the 
evidence necessary to substantiate his claim.  The veteran 
did not respond within one year.  Fleshman v. West, 138 F.3d 
1429 (Fed. Cir. 1998).  See Epps v. Brown, 9 Vet. App. 341 
(1996) for a discussion of the concept of an incomplete 
application. 

Service connection was granted based on the veteran's claim 
received on June 26, 1998.  Thus, the case is governed by 
criteria pertinent to effective dates for non-original 
claims.  Under those criteria, the effective date of an award 
of disability compensation based on a new claim shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  The currently 
assigned effective date is the earliest date permitted by law 
under the circumstances of this case.  

As to the veteran's assertion that an effective date back to 
1992 is warranted for cysts, such contention is without 
merit.  The record does not reflect that the veteran filed a 
claim in 1992.  While the record does contain a June 1992 
request for copies of medical records, such cannot be 
construed as an informal claim of entitlement to service 
connection for cysts.  Informal claims are defined by 
regulation:

Any communication or action, indicating an intent 
to apply for one or more benefits under the laws 
administered by the Department of Veterans 
Affairs, from a claimant, his or her duly 
authorized representative, a Member of Congress, 
or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2001). 

The veteran's request for medical records may not be 
accepted as an informal claim because it does not 
identify the benefit sought.  Nor did the 
correspondence indicate an "intent to apply" for 
service connection.  

To the extent that he asserts that he is entitled to an 
effective date back to service, the Board notes that for an 
effective date back to the day following discharge from 
service, the veteran's original claim would have had to have 
been received by VA within one year after separation.  The 
Board notes that while the veteran filed an application for 
entitlement to service connection for boils in February 
1978, the claim was denied by rating decision dated in June 
1978.  He did not appeal.  That decision is final.  

In summary, the agency of original jurisdiction was presented 
with a prior final decision.  A completed application was not 
filed prior to June 26, 1998.  Based on this record, there is 
no legal basis to award an effective date prior to June 26, 
1998.  The effective date for cysts is governed by the date 
of the completed application in June 1998.  

Whether the action of the veteran was a failure to respond to 
an incomplete application or abandonment, the result is the 
same.  The effective date may be no earlier that either a new 
claim or a claim to reopen.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the claim of 
entitlement to an effective dated for the grant of service 
connection for cysts, prior to June 26, 1998, is denied.  
38 C.F.R. § 3.400.  

II.  Evaluation 

These issues stem from the appeal of a 10 percent evaluation 
for a right hip cyst and a 0 percent evaluation for a 
sacrococcygeal cyst assigned at the time service connection 
was granted in an April 1999 decision.  Where the claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of an evaluation for the 
disability, the claim remains open long as the rating 
schedule provides for a higher evaluation and the appellant 
has not withdrawn his appeal.  Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995).  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. Brown, 12 Vet. App. 119 (1999).  We conclude 
that the condition has not significantly changed, and that a 
uniform rating is appropriate.

Right hip cyst

The veteran's right hip cyst is rated by analogy to a scar 
and assigned a 10 percent evaluation.  This is the maximum 
schedular evaluation under diagnostic code 38 C.F.R. § 7804.  

The Board can find no other diagnostic code from which to 
assign a higher disability evaluation.  In order to warrant a 
higher rating, the evidence must show exudation or itching 
constant, if involving an exposed surface or marked 
disfigurement.  38 C.F.R. § 4.118, diagnostic code 7806.  
While the VA examination report reflects that the right hip 
cyst was symptomatic, with expectoration of pus, the report 
does not show constant exudation and the cyst is not on an 
exposed area.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  An evaluation in excess of 
10 percent for a right hip cyst is denied.  

Sacrococcygeal cyst

The veteran's scar in the sacrococcygeal area has variously 
been described as a scar, cyst, and perianal abscess.  In any 
case, it is rated under diagnostic code 7804.  A zero percent 
evaluation has been assigned.  

There is a conflict in the evidence.  On VA examination in 
December 1998, the examiner reported that there was a well-
healed scar in the sacrococcygeal area.  Weighed against this 
evidence, are private treatment records showing tenderness, 
induration, bleeding and draining in association with a 
sacrococcygeal cyst.  The Board finds that the 
contemporaneous records in association with treatment are 
more probative of the severity of the disability.  It appears 
that the scar in the sacrococcygeal flares up, and becomes 
tender and painful with some exudation.  Thus, the Board 
finds that a 10 percent evaluation is warranted for a tender 
and painful scar under diagnostic code 7804. 

A higher evaluation is not warranted under diagnostic code 
7806, as the evidence does not show constant exudation 
involving an exposed area.  As noted, on VA examination in 
December 1998 the examiner reported that the area was well 
healed.  

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.

III.  Other considerations

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that cysts have caused marked interference 
with his employment, or that such has in the past or now 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
While the record reflects that the veteran has missed work 
due to cysts, approximately four days of missed work over the 
period of year does not constitute marked interference with 
employment as contemplated by 38 C.F.R. § 3.321(b)(1).  


ORDER

An effective date, prior to June 26, 1998, for the grant of 
service connection of cysts, is denied.  

An evaluation in excess of 10 percent for a right hip cyst is 
denied.  

A 10 percent evaluation for a sacrococcygeal scar, perianal 
abscess, is granted for the entire appeal period, subject to 
the regulations controlling the payment of monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

